Zoom Telephonics, Inc. 207 South Street Boston MA 02111 January 14, 2016 U.S. Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington DC 20549 Re:Zoom Telephonics, Inc. (the “Company”) Request to Withdraw Registration Statement on Form 8-A Originally Filed November 23, 2015 File No. 001-37649 Ladies and Gentlemen: The Company hereby requests to withdraw its Registration Statement on Form 8-A filed with the U.S. Securities and Exchange Commission on November 23, 2015 (the “Registration Statement”).The Company incorrectly filed the Registration Statement under Section 12(b) of the Securities and Exchange Act of 1934, as amended (the “Exchange Act”). The Company is concurrently filing with the Commission the Registration Statement under Section 12(g) of the Exchange Act. Sincerely, /s/Frank B. Manning Frank B. Manning President and Chief Executive Officer
